United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1325
Issued: January 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2012 appellant, through her attorney, filed a timely appeal from a May 8,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
denial of her recurrence claim and a December 7, 2011 merit decision affirming the denial of her
disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant is entitled to continuing compensation as of
May 14, 2010; and (2) whether appellant met her burden of proof to establish that her disability
for the period May 17 through June 18, 2010 was causally related to her employment injury.
1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received. The Board, in its
discretion, will decide the appeal on the record.

On appeal, counsel contends that OWCP erred in developing the claim as one for a
recurrence of disability when it should have been handled as a termination claim. He argues that
appellant was on the periodic rolls and had never successfully returned to full duty, therefore,
when OWCP denied the claim as a recurrence it erroneously shifted the burden of proof to
appellant to establish continuing disability.
FACTUAL HISTORY
On October 5, 2007 appellant, then a 59-year-old postmaster relief, filed a traumatic
injury claim (Form CA-1) alleging that she broke her left ankle as a result of falling down the
steps of a loading dock in the performance of duty that same day. OWCP accepted the claim for
closed fracture of left tibia and fibula and closed bimalleolar fracture of left ankle. It placed
appellant on the periodic rolls and received appropriate compensation. Appellant underwent left
ankle surgery on October 5, 2007.
OWCP referred appellant to Dr. Williams Somers, a Board-certified orthopedic surgeon,
for a second opinion evaluation. On March 17, 2010 Dr. Somers reviewed appellant’s medical
history and a statement of accepted facts and conducted a physical examination. He found that
her fracture had healed and her symptoms related to the fracture had mostly resolved. Appellant
still had some aching, some tenderness over the screws and residual swelling related to the
fracture and injury. Dr. Somers opined that she was capable of performing her duties as
postmaster relief with some mild restrictions: sitting and walking for 4 hours, 30 minutes at a
time; standing for 30 minutes at a time; pushing and pulling no more than 15 pounds; and lifting
no more than 10 pounds.
Appellant returned to limited-duty work on May 14, 2010. The offer of employment as a
modified postmaster relief indicated that the physical requirements included: intermittent letter
sorting, sitting, walking and pushing/pulling for zero to one hour; and standing/intermittent
bending and walking for zero to two hours.
OWCP terminated appellant’s compensation on May 14, 2010.
On June 15, 2010 appellant, through counsel, filed a recurrence claim (Form CA-2a)
alleging that she sustained a recurrence of total disability on May 14, 2010.
In a June 15, 2010 report, Dr. Heidi Grandis, a Board-certified family medicine
physician, indicated that appellant fractured her left ankle on October 5, 2007 and that the injury
was still present and would likely always be. She opined that appellant was disabled and unable
to stand or walk for more than two hours, lift more than 10 pounds, or push, pull, lift, squat,
kneel or climb for more than one to two percent per day. Dr. Grandis advised that appellant was
able to sit and recline for eight hours. On June 21, 2010 she reiterated her medical restrictions
and opined that appellant would never be able to resume her job as postmaster relief and parttime clerk.
On June 22, 2010 appellant, through counsel, filed a claim for disability compensation
(Form CA-7) for the period May 17 to June 18, 2010. She submitted a time analysis form
indicating that she worked for 7 hours on May 14, 2010 and 3.5 hours on May 15, 2010.

2

Appellant also submitted an offer of limited duty dated May 18, 2010 with the following
requirements: zero to four hours of sitting, standing, walking, pushing and pulling; and zero to
one hour of lifting up to 10 pounds.
On June 22, 2010 appellant, through her attorney, filed a second notice of recurrence
(Form CA-2a) alleging that she sustained a recurrence of total disability on May 14, 2010.
Appellant indicated that she only worked to see if she could do the job and on May 14, 2010 she
experienced swelling due to standing and sitting for long periods and back pain due to the way
she stood to relieve her ankle pain.
In a July 6, 2010 letter, OWCP requested additional evidence to establish a recurrence of
disability and afforded 30 days for submission.
In a July 26, 2010 report, Dr. Grandis reviewed appellant’s limited-duty job description
and the March 17, 2010 second opinion report from Dr. Somers. She indicated that appellant
told her that she was left alone for six of the eight hours of her day. During these 6 hours
appellant was constantly on her feet and did not get sufficient rest every 30 minutes as
Dr. Somers advised. If she was on her feet for 30 minutes, she needed to sit and prop her foot for
2 to 3 hours for the swelling and pain to decrease. Dr. Grandis stated that appellant would not
have time for this as shown in her offer of modified assignment. Although appellant’s
supervisor, Blanche Butcher, indicated that appellant would only be lifting up to 10 pounds for
zero to one hour, Dr. Grandis explained that she did not see how this was possible for appellant if
she was the only one at the employing establishment for six hours.
By decision dated December 6, 2010, OWCP denied appellant’s claim for disability
compensation for the period May 17 to June 18, 2010 on the grounds that the medical evidence
submitted failed to establish disability due to the employment injury for the period claimed.
OWCP referred appellant to Dr. Edward Mulcahy, a Board-certified orthopedic surgeon,
for a second opinion evaluation. On May 5, 2011 Dr. Mulcahy reviewed a statement of accepted
facts, appellant’s medical record and conducted a physical examination. He found that the
fractures had healed completely but some residuals of the fracture and its effect on the ankle joint
persisted. Dr. Mulcahy indicated that objective findings of the edema and joint swelling
indicated a permanent synovitis. He concluded that the functional capacity of appellant was a
sedentary light duty and opined that appellant was capable of performing the duties of postmaster
relief full time with the following restrictions: 8 hours of sitting; no more than 2 hours of
walking; and no more than 4 hours of standing with a 10-minute break for every hour of
standing.
On September 8, 2011 appellant, through counsel, requested reconsideration of the
December 6, 2010 decision.
By decision dated September 8, 2011, OWCP denied appellant’s claim for compensation
on or after May 14, 2010. It found that she had not met her burden of proof to establish that she
sustained a recurrence of total disability due to her employment injury when she stopped
working in her light-duty position on May 14, 2010. OWCP indicated that Dr. Mulcahy’s
May 5, 2011 report showed that appellant could perform light-duty work.

3

On September 9, 2011 appellant, through her attorney, requested an oral hearing on the
September 8, 2011 recurrence decision before an OWCP hearing representative.
By decision dated December 7, 2011, OWCP denied modification of its December 6,
2010 decision, which had denied appellant’s claim for compensation for the period May 17 to
June 18, 2010.
On February 15, 2012 a hearing was held via telephone before an OWCP hearing
representative. Appellant testified that the limited-duty position did not comply with her medical
restrictions.
In a March 7, 2012 narrative statement, appellant’s supervisor, Ms. Butcher, indicated
that appellant observed a two-hour lunch period in an eight-hour workday and was able to take a
break in between her customers. Appellant was instructed that she would not have to distribute
mail and was without assistance for about 30 minutes at most, during which she was to do office
work only within her restrictions. She was instructed to observe her restrictions and refrain from
any pushing and/or pulling and to leave a hamper by the side door, so customers would be able
to assist her by placing their parcel in the hamper. Appellant was instructed to sit as much as
possible to alleviate stress on her ankle. Ms. Butcher stated that appellant did not adhere to her
limited-duty offer.
By decision dated May 8, 2012, an OWCP hearing representative affirmed the
September 8, 2011 recurrence decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits. After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.3
Generally, OWCP can meet this burden by showing that the employee returned to work, even if
that work is light duty rather than the date-of-injury position, if thereafter the employee earns no
less than he or she had before the employment injury.4 A short-lived and unsuccessful attempt to
return to duty, however, does not automatically discharge OWCP’s burden to justify termination
of compensation.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained left tibia, fibula and ankle fractures on
October 5, 2007 and paid disability compensation by periodic rolls. Appellant returned to work
3

See Fred Reese, 56 ECAB 568 (2005). See also Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30
ECAB 530 (1979).
4

Id. See also Billy Sinor, 35 ECAB 419 (1983).

5

See Janice F. Migut, 50 ECAB 166 (1998) (the Board found that, although appellant returned to work for two
days, the burden remained on OWCP to justify termination of benefits).

4

for only two days on May 14, 2010.6 In its September 8, 2011 decision, OWCP characterized
her claim for compensation on or after May 14, 2010 as a claim for recurrence of total disability
due to her employment injury. The Board finds, however, that OWCP inappropriately placed the
burden of proof for continuing compensation on appellant, indicating that she had the burden of
proof to show that she was totally disabled from light-duty work. OWCP found that appellant
did not meet this burden of proof and did not pay compensation after May 14, 2010. As noted,
however, a short-lived return to work does not shift the burden of proof regarding employmentrelated disability. The Board has held that such a shift in burden of proof is not appropriate
when there is a brief return to work and the medical evidence does not establish that the claimant
could continue to perform the light-duty job.7
The Board finds no probative medical evidence establishing that appellant’s employmentrelated condition had ceased on or after May 14, 2010 or that her inability to perform the lightduty job was not related to her October 5, 2007 employment injury. On June 15, 2010
Dr. Grandis noted that appellant fractured her left ankle on October 5, 2007 and that the injury
was still present. She opined that appellant was disabled and unable to stand or walk for more
than two hours, lift more than 10 pounds, or push, pull, lift, squat, kneel or climb for more than
one to two percent per day. On June 21, 2010 Dr. Grandis opined that appellant would never be
able to resume her job as postmaster relief and part-time clerk. On July 26, 2010 she reviewed
appellant’s limited-duty job description and opined that it was not suitable to her work
restrictions. Although Dr. Mulcahy concluded that appellant’s employment-related fractures had
healed and that appellant was capable of performing the duties of postmaster relief full time with
restrictions, he also found some residuals of the fracture and that its effect on the ankle joint
persisted. He indicated that objective findings of the edema and joint swelling indicated a
permanent synovitis.
It remains OWCP’s burden of proof to terminate compensation and the Board finds that it
essentially terminated compensation benefits without meeting its burden in this case.8
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective May 14, 2010 and thus she is entitled to continuing compensation.9

6

The modified postmaster relief position contained various work restrictions.

7

See Janice F. Migut, supra note 5 (claimant returned to work for two days). See also Cheryl A. Weaver, 51
ECAB 308 (2000) (claimant returned to work for one day); Carl C. Graci, 50 ECAB 557 (1999) (claimant returned
to work for one day).
8

See V.B., Docket No. 08-463 (issued August 19, 2008).

9

In light of the Board’s disposition of the termination issue, the second issue of whether appellant has met her
burden of proof to establish that she was disabled for the period May 17 through June 18, 2010 is rendered moot.
See Sharon Edwards, 56 ECAB 749 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2012 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: January 18, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

